 In the Matterof CONTINENTAL PRODUCTS,INC.pndWAREHOUSE &DISTRIBUTIONWORKERSUNION,LOCAL 2-8,AFFILIATED WITH I. L.W. U. (C. I. 0.)Case No. B-3053.-Decided October 30, 1941Jurisdiction:wholesale mail-order distribution of auto parts.Investigation and Certification of Representatives:existence of question: re-fusal to recognize union until certified by the Board ; contract for period of twoyears to be extended for another two years unless terminated by either partyat least 30 days prior to date of expiration, no bar to, where union made itsclaim of representation 2 weeks prior to date of expiration,. and other uniondoes not desire to participate in election ; election necessary.Unit Appropriatefor CollectiveBargaining:all stock, receiving, and shippingclerks, order pickers, checkers, packers, and full-time inside salesmen, excludingsupervisory and clerical employees, and truck drivers ; agreement as to.Karlin and Marks,byMr. Samuel Arthur KarlimiandMr. EdwardJacobs,of Chicago, Ill., for the Company.Mr. Sam Lissitz,of Chicago, 111, for the I. L. W. U.Mr. Robert R. Hendricks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 20, 1941, Warehouse & Distribution Workers Union,Local 2-8, affiliated with International Longshoremen's andWare-housemen's Union,. C. I. 0., herein called the I. L. W. U., filed. withthe Regional Director for the Thirteenth Region (Chicago, Illinois)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Continental Products, Inc.,Chicago, Illinois, herein called the Company, and requesting an in-vestigation and certification of. representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On September 10, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and_ au-36 N. L. R. B., No. 110.527 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorized the Regional Director to conduct it and_ to provide for anappropriate hearing upon due notice.On September 11, 1941, the Regional Director issued a notice ofhearing, and, on September 12, 1941, an order continuing, the hearingto a later date, copies of which were duly served upon the Company, theI.L.W. U., and Retail Clerks International Protective Association,Local 164, affiliated with the American Federation of Labor, hereincalled the R. C. I. P. A., a labor organization affected by the investi-gation.'Pursuant to notice,, a hearing was held on September 24,1941, at Chicago, Illinois, before Jack G. Evans, the Trial Examinerduly designated by the Chief Trial Examiner.The Company andthe I. L. W. U. were represented and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.Atthe hearing the J. L. W. U. moved to amend the description of the unitalleged as appropriate in its petition to conform with the unit stipu-lated between the parties at the hearing.This motion was' grantedby the Trial Examiner.During the course of the hearing, the TrialExaminer made various rulings on motions and on the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS ;OF FACT1.THE BUSINESS OF THE COMPANYThe Company, an .Illinois corporation with its principal office andplace of business in Chicago, Illinois, is engaged in the wholesale mail-order distribution of auto parts, accessories, and other merchandise.Of the products which the Company distributes, approximately 75per cent are purchased from manufacturers without the State of'Illinois.Approximately 75 per cent of its sales are made to dealersand retailers located outside the State of Illinois.II.THEORGANIZATIONS INVOLVEDWarehouse & Distribution Workers Union, Local 2-8, is a labororganization affiliated with the International Longshoremen's andWarehousemen's Union, C. I. O. It admits to membership employeesof the Company.Retail Clerks International Protective Association, Local 164, is alabor organization affiliated with the A. F. of L. and the ChicagoIThe R. C. I. P. A. did not appear or participate in the hearing. CONTINENTAL PRODUCTS,- INC.529Federation of Labor. It, likewise,,adlmitsemployees of the Companyto membership.III.THE QUESTION 'CONCERNING REPRESENTATIONOn September 5, 1939, the'Company entered into an exclusive recog.nition agreement with the R. C. I. P. A.Under its terms, 't'he agree-ment was to run for a period of two years and, in the absence of aspecific request for alteration by either party not later than thirtyclays prior to its expiration, the agreement was 'to be -automaticallyextended for another two years. ' On August'20, 1941, two weeks "priorto the expiration date of the contract, the I. L. W. U. filed its petitionherein and, at the same time, notified the Company that it claimed torepresent a majority of its employees in an appropriate unit and-re-quested recognition as exclusive representative of all the employeesin such unit.The Company informed the I. L. W. U. of its contractwith the R. C. I. P. A.'; expressed doubt whether, in view of such con-tract, it was in a position to recognize the I. L. W. U.; and refused torecognize the I. L. W. U. until such time as it should Abe certified bythe Board.As noted above, the R. C. I. P. A. did not appear or participate. in,the hearing.In a letter' addressed to -the Trial Examiner herein,which was received in evidence, the R. C. I. P. A. stated that "it does-not wisli to participate in the election now being conducted by theNational'Labor Relations Board." _ Under the circumstances, we find,that the "agreement constitutes no bar to a present determination ofrepresentatives.A statement of the Regional Director introduced into evidence at.the hearing discloses that the I. L.W. U. represents a substantialnumber of employees in the unit alleged as appropriate.,2We find that a question has arisen concerning the representation ofemployees 'of the Company..1V.THE EFFECT OF THE-QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead. to labor disputes burdening and obstructingcommerce'and the free flow of commerce.2The Regional Director reported that the I. L. W. U. submitted76 applications formembership,73 of which were dated August 1941, 2 dated July 1941,and 1 bearingno date;that thesignaturesappeared to be genuine; and that 63of said signaturesappeared to'ibe those of employees on the pay-roll of the Company forthe period endingAugust 30, 1941. It was stipulated between the parties at the hearing that there are83 employees in the alleged appropriate unit.433118-42-vol. 36--35, 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITThe Company and the I. L. W. U. agreed at the hearing, and wefind, that all stock, receiving, and shipping clerks, order pickers,checkers, packers, and full-time inside salesmen, excluding supervisoryand clerical employees and truck drivers, constitute a unit appropriatefor the purposes of collective bargaining.We also find that said unitwill insure to employees 'of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by the holding.of an electionby secretballot.In view of the R. C. I. P. A.'s announcement that it does notwish to participate in the election, we shall not provide a place for iton the ballot.The I. L. W. U. requested that eligibility to vote in any electionwhich might be directed should be determined on the basis of the payroll for the period ending September 22, 1941, due to the fact thatlater payrolls will include a number of temporaryseasonal(Christmasrush) employees.At the hearing, however, an employee of the Com=pany testified that, during the past year, these temporary employees-numbering from 15 to 20 persons-were taken on during the periodbetween. November 1 and January 1. Since the pay-roll date for theperiod immediately preceding the Direction of Election herein willfall prior to November 1, the earliest date likelyto reflectthe increasedtemporarypersonnel,we shall follow ourusual-practice and directthat the employees of the Company eligible to vote in the electionshall be those in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to such limitations and additionsas are setforth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Continental Products, Inc., Chicago, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.2.All stock, receiving, and shipping clerks, order pickers, checkers,packers, and full-time inside salesmen employed by _the Company,but excluding supervisory and clerical employees and truck drivers, CONTINENTALPRODUCTS, INC.531constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue - of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Continental Products, Iris., Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the_National Labor RelationsBoard, and subject to Article III, Section 9; of said Rules and Regula-tions, among all stock, receiving, and shipping clerks, order pickers,checkers, packers, and full'-time inside salesmen of Continental Prod-ucts, Inc., Chicago, Illinois, who were--employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding supervisoryand clerical employees and truck drivers, and those employees who,have since quit or been discharged for cause,, to determine whether ornot they desire to be represented by Warehouse & DistributionWorkers Union Local 2-8, affiliated with the International Long-shoremen's and Warehousemen's Union, C. I. 0., for the.purposes ofcollective bargaining.MR. GERARD D. REiLLY took no part in the consideration of the aboveDecision and Direction of Election.